DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,163,406. This is a statutory double patenting rejection.
U.S. App. No. 17/486505
U.S. Patent No. 11,163,406
1. An input device, comprising:
14. An input device, comprising:
a plurality of sensor electrodes; and
a plurality of sensor electrodes; and
a processing system coupled to the plurality of sensor electrodes and configured to:
a processing system coupled to the plurality of sensor electrodes and configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period;
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode;
determine rotational information for an input object at least partially based on the resulting signals.
and Page 5 of 8determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.

Page 3 of 8June 18, 2021Attorney Docket No. 751920
7. An input device, comprising:
7. An input device, comprising:
a plurality of sensor electrodes; and
a plurality of sensor electrodes; and
a processing system coupled to the plurality of sensor electrodes and configured to:
a processing system coupled to the plurality of sensor electrodes and configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period;
drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with second signals during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with a second sensing signal during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode; and
determine rotational information for an input object at least partially based on the resulting signals.
determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.


15. A processing system, comprising:
1. A processing system, comprising:
sensor circuitry coupled to a plurality of sensor electrodes, wherein the sensor circuitry is configured to:
a sensor module comprising sensor circuitry and coupled to a plurality of sensor electrodes, the sensor module configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period; and
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period; and
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period or drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with second signals during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period or drive the fourth and fifth sensor electrodes of the plurality of sensor electrodes with a second sensing signal during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode; and 
33Leydig 757279 (190113USO2) a processor configured to determine rotational information for an input object at least partially based on the resulting signals.

a determination module configured to determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626